11/02/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 21-0517


                                          DA 21-0517                   RLED
 STATE OF MONTANA,
                                                                         Nov 0 2 2029
                                                                               Greenwood rt
                                                                       Bovvao
                                                                              supreme Cou
                                                                     Clerk of
                                                                        state of Montana
                Plaintiff and Appellee,

       v.                                                          ORDER

 SHANE CLARK JOHNSON,

                Defendant and Appellant.


       Shane Clark Johnson has filed a verified Petition for an Out-of-Time Appeal, and
he includes a copy of the written Judgment filed in the Twelfth Judicial District Court,
Hill County, on September 15, 2021. A jury found Johnson guilty of negligent homicide
and use of a weapon whereupon the District Court sentenced him as a persistent felony
offender to a fifty-five-year prison term. Johnson also includes correspondence between
the Hill County Public Defenders' Office and Johnson's trial counsel concerning the status
of an appeal.
       This Court is familiar with Johnson's 2021 underlying criminal proceeding. We
recently denied his petition for a writ of supervisory control where he claimed he did not
have his final judgment and raised concerns, as here, about seeking a timely appeal of this
decision on remand. Johnson v. 12th Judicial Dist. Ct., No. OP 21-0498, Order (Mont.
Oct. 19, 2021). See also State v. Johnson, No. DA 17-0033, Order (Mont. Sept. 15, 2020).
       Johnson's appeal would still be timely with this Court. Although he was sentenced
in open court on August 6, 2021, the clock for an appeal starts when the written judgment
is filed.    M. R. App. P. 4(5)(b)(i).        Here, the sixty-day clock runs from the
September 15, 2021, date, and the deadline to file an appeal is November 14, 2021.
Because November 14, 2021, is a Sunday, Johnson has until November 15, 2021, to file
his appeal. Although Johnson did not need to petition for an out-of-time appeal, the record
and prior proceedings demonstrates he seeks to appeal. Moreover, Johnson's conviction
is for a felony and he is entitled to representation of counsel. Section 46-8-103(1), MCA.
Accordingly,
      IT IS ORDERED that Johnson has until November 15, 2021, to file a Notice of
Appeal.
      IT IS FURTHER ORDERED that counsel from the Appellate Defender Division is
APPOINTED to represent Johnson.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to the
Appellate Defender Division, to counsel of record, and to Shane Clark Johnson along with
a Notice of Appeal form.
                           el
      DATED this        day of November, 2021.




                                                    S     laLl Justices
                                                                  1\               '-